 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    LEONA T.,
                                                  NO: 2:18-CV-0093-TOR
 8                             Plaintiff,
                                                  ORDER GRANTING DEFENDANT’S
 9          v.                                    MOTION FOR SUMMARY
                                                  JUDGMENT
10    COMMISSIONER OF SOCIAL
      SECURITY,
11
                               Defendant.
12

13         BEFORE THE COURT are the parties’ cross-motions for summary

14   judgment (ECF Nos. 13 and 15). This matter was submitted for consideration

15   without oral argument. The Court has reviewed the administrative record and the

16   parties’ completed briefing and is fully informed. For the reasons discussed below,

17   the Court grants Defendant’s motion and denies Plaintiff’s motion.

18                                    JURISDICTION

19         The Court has jurisdiction over this case pursuant to 42 U.S.C. §§ 405(g),

20   1383(c)(3).




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 1
 1                               STANDARD OF REVIEW

 2         A district court’s review of a final decision of the Commissioner of Social

 3   Security is governed by 42 U.S.C. § 405(g). The scope of review under §405(g) is

 4   limited: the Commissioner’s decision will be disturbed “only if it is not supported

 5   by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

 6   1158-59 (9th Cir. 2012) (citing 42 U.S.C. § 405(g)). “Substantial evidence” means

 7   relevant evidence that “a reasonable mind might accept as adequate to support a

 8   conclusion.” Id. at 1159 (quotation and citation omitted). Stated differently,

 9   substantial evidence equates to “more than a mere scintilla[,] but less than a

10   preponderance.” Id. (quotation and citation omitted). In determining whether this

11   standard has been satisfied, a reviewing court must consider the entire record rather

12   than searching for supporting evidence in isolation. Id.

13         In reviewing a denial of benefits, a district court may not substitute its

14   judgment for that of the Commissioner. If the evidence in the record “is

15   susceptible to more than one rational interpretation, [the court] must uphold the

16   ALJ’s findings if they are supported by inferences reasonably drawn from the

17   record.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). Further, a district

18   court “may not reverse an ALJ’s decision on account of an error that is harmless.”

19   Id. at 1111. An error is harmless “where it is inconsequential to the [ALJ’s]

20   ultimate nondisability determination.” Id. at 1115 (quotation and citation omitted).




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 2
 1   The party appealing the ALJ’s decision generally bears the burden of establishing

 2   that it was harmed. Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).

 3                FIVE-STEP SEQUENTIAL EVALUATION PROCESS

 4         A claimant must satisfy two conditions to be considered “disabled” within

 5   the meaning of the Social Security Act. First, the claimant must be “unable to

 6   engage in any substantial gainful activity by reason of any medically determinable

 7   physical or mental impairment which can be expected to result in death or which

 8   has lasted or can be expected to last for a continuous period of not less than twelve

 9   months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). Second, the claimant’s

10   impairment must be “of such severity that he is not only unable to do his previous

11   work[,] but cannot, considering his age, education, and work experience, engage in

12   any other kind of substantial gainful work which exists in the national economy.”

13   42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

14         The Commissioner has established a five-step sequential analysis to

15   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §§

16   404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v). At step one, the Commissioner

17   considers the claimant’s work activity. 20 C.F.R. §§ 404.1520(a)(4)(i),

18   416.920(a)(4)(i). If the claimant is engaged in “substantial gainful activity,” the

19   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

20   404.1520(b), 416.920(b).




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 3
 1         If the claimant is not engaged in substantial gainful activities, the analysis

 2   proceeds to step two. At this step, the Commissioner considers the severity of the

 3   claimant’s impairment. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the

 4   claimant suffers from “any impairment or combination of impairments which

 5   significantly limits [his or her] physical or mental ability to do basic work

 6   activities,” the analysis proceeds to step three. 20 C.F.R. §§ 404.1520(c),

 7   416.920(c). If the claimant’s impairment does not satisfy this severity threshold,

 8   however, the Commissioner must find that the claimant is not disabled. Id.

 9         At step three, the Commissioner compares the claimant’s impairment to

10   several impairments recognized by the Commissioner to be so severe as to

11   preclude a person from engaging in substantial gainful activity. 20 C.F.R. §§

12   404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the impairment is as severe or more

13   severe than one of the enumerated impairments, the Commissioner must find the

14   claimant disabled and award benefits. 20 C.F.R. §§ 404.1520(d), 416.920(d).

15         If the severity of the claimant’s impairment does meet or exceed the severity

16   of the enumerated impairments, the Commissioner must pause to assess the

17   claimant’s “residual functional capacity.” Residual functional capacity (“RFC”),

18   defined generally as the claimant’s ability to perform physical and mental work

19   activities on a sustained basis despite his or her limitations (20 C.F.R. §§

20




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 4
 1   404.1545(a)(1), 416.945(a)(1)), is relevant to both the fourth and fifth steps of the

 2   analysis.

 3         At step four, the Commissioner considers whether, in view of the claimant’s

 4   RFC, the claimant is capable of performing work that he or she has performed in

 5   the past (“past relevant work”). 20 C.F.R. §§ 404.1520(a)(4)(iv),

 6   416.920(a)(4)(iv). If the claimant is capable of performing past relevant work, the

 7   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

 8   404.1520(f), 416.920(f). If the claimant is incapable of performing such work, the

 9   analysis proceeds to step five.

10         At step five, the Commissioner considers whether, in view of the claimant’s

11   RFC, the claimant is capable of performing other work in the national economy.

12   20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). In making this determination,

13   the Commissioner must also consider vocational factors such as the claimant’s age,

14   education and work experience. Id. If the claimant is capable of adjusting to other

15   work, the Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

16   404.1520(g)(1), 416.920(g)(1). If the claimant is not capable of adjusting to other

17   work, the analysis concludes with a finding that the claimant is disabled and is

18   therefore entitled to benefits. Id.

19         The claimant bears the burden of proof at steps one through four above.

20   Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009). If the




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 5
 1   analysis proceeds to step five, the burden shifts to the Commissioner to establish

 2   that (1) the claimant is capable of performing other work; and (2) such work

 3   “exists in significant numbers in the national economy.” 20 C.F.R. §§

 4   404.1560(c); 416.960(c)(2); Beltran v. Astrue, 700 F.3d 386, 389 (9th Cir. 2012).

 5                                   ALJ’S FINDINGS

 6         Plaintiff filed applications for disability insurance benefits and supplemental

 7   security income disability benefits on March 4, 2015, alleging a disability onset

 8   date of December 19, 2014. Tr. 18. These applications were denied initially and

 9   upon reconsideration, and Plaintiff requested a hearing. Tr. 18. A hearing was

10   held before an Administrative Law Judge on October 25, 2016. Tr. 18. The ALJ

11   rendered a decision denying Plaintiff benefits on January 11, 2017. Tr. 15-32.

12         The ALJ found that Plaintiff met the insured status requirements of the

13   Social Security Act through December 31, 2015. Tr. 20. At step one, the ALJ

14   found that Plaintiff had not engaged in substantial gainful activity since December

15   19, 2014, the alleged onset date. Tr. 20. At step two, the ALJ found that Plaintiff

16   has the following severe impairments:

17         major depressive disorder, posttraumatic stress disorder (PTSD), social
           anxiety disorder, panic disorder, borderline personality disorder, alcohol use
18         disorder, cannabis use disorder, osteoarthritis right knee status post
           replacement surgery April 4, 2016, obesity, cervical degenerative disc
19         disease, and degenerative joint disease right shoulder (20 CFR 404.1520(c)
           and 416.920(c)).
20




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 6
 1   Tr. 20. At step three, the ALJ found that Plaintiff’s severe impairments did not

 2   meet or medically equal a listed impairment. Tr. 21-22. The ALJ then determined

 3   that Plaintiff had the residual functional capacity to:

 4         [P]erform light work as defined in 20 CFR 404.1567(b) and 416.967(b) with
           the following exceptions: she cannot climb ladders, ropes, or scaffolds,
 5         kneel, or crawl, and she can occasionally perform all other postural
           activities; with her right upper extremity, she can only occasionally reach
 6         overhead and frequently reach in all other directions; she can have
           occasional exposure to extreme cold; she can have no exposure to hazards,
 7         such as unprotected heights and moving mechanical parts; she is limited to
           simple, routine, and repetitive task with a reasoning level of 2 or less; she
 8         needs a routine and predictable work environment requiring no more than
           simple decision-making; she can have no contact with the public and only
 9         occasional superficial contact with supervisor and coworkers; and she cannot
           work at an assembly line pace.
10

11   Tr. 24. At step four, the ALJ found that Plaintiff was unable to perform any past

12   relevant work. Tr. 30. The ALJ then found that (1) Plaintiff is “an individual

13   closely approaching advanced age,” (2) Plaintiff “has a limited education and is

14   able to communicate in English[,]” and (3) the “[t]ransferability of job skills is not

15   material to the determination of disability[.]” Tr. 30. The ALJ then found that,

16   based on Plaintiff’s age, education, work experience, and residual functioning

17   capacity, there are jobs that exist in significant number in the national economy

18   that the claimant can perform[,]” including garment sorter, mail clerk, and

19   housekeeping cleaner. TR. 30-31. The ALJ concluded that Plaintiff has not been

20   under a disability through the date of the decision. Tr. 31. In light of these




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 7
 1   findings, the ALJ concluded that Plaintiff was not disabled under the Social

 2   Security Act and denied her claims on that basis. Tr. 32.

 3         The Appeals Council denied Plaintiff’s request for review on January 18,

 4   2018, Tr. 1-7, making the ALJ’s decision the Commissioner’s final decision for

 5   purposes of judicial review. 20 C.F.R. §§ 404.981, 416.1484, and 422.210.

 6                                          ISSUES

 7         Plaintiff raises three issues for review:

 8         1. Whether the ALJ committed harmful error in rejecting medical
              opinions;
 9
           2. Whether the ALJ committed harmful error in rejecting Plaintiff’s
10            subjective complaints; and

11         3. Whether the ALJ erred at step five. 1

12   ECF No. 17 at 3.

13   //

14   //

15   //

16

17   1
           This issue is wholly dependent upon Plaintiff’s argument that the ALJ erred

18   in discounting the medical opinion of Dr. Duris, Dr. Crosier, and Dr. Martin.

19   Because the Court disagrees with Plaintiff’s argument regarding the medical

20   opinions, the Court need not address this issue.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 8
 1                                       DISCUSSION

 2      A. Opinions of Treating Sources

 3         There are three types of physicians: “(1) those who treat the claimant

 4   (treating physicians); (2) those who examine but do not treat the claimant

 5   (examining physicians); and (3) those who neither examine nor treat the claimant

 6   [but who review the claimant’s file] (nonexamining [or reviewing] physicians).”

 7   Holohan v. Massanari, 246 F.3d 1195, 1201-02 (9th Cir. 2001) (citations omitted).

 8   Generally, a the opinion of a treating physician carries more weight than the

 9   opinion of an examining physician, and the opinion of an examining physician

10   carries more weight than the opinion of a reviewing physician. Id. In addition, the

11   Commissioner’s regulations give more weight to opinions that are explained than

12   to opinions that are not, and to the opinions of specialists on matters relating to

13   their area of expertise over the opinions of non-specialists. Id. (citations omitted).

14         If a treating or examining physician’s opinion is uncontradicted, an ALJ may

15   reject it only by offering “clear and convincing reasons that are supported by

16   substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

17   “If a treating or examining doctor’s opinion is contradicted by another doctor’s

18   opinion, an ALJ may only reject it by providing specific and legitimate reasons

19   that are supported by substantial evidence.” Id. (citing Lester v. Chater, 81 F.3d

20   821, 830-831 (9th Cir. 1995)). Regardless of the source, an ALJ need not accept a




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 9
 1   physician’s opinion that is “brief, conclusory and inadequately supported by

 2   clinical findings.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d at 1228

 3   (quotation and citation omitted).

 4         1. Opinion of Dr. Duris

 5         Dr. Duris diagnosed Plaintiff with major depressive disorder, recurrent,

 6   panic disorder without agoraphobia, and borderline personality disorder. Dr. Duris

 7   opined that Plaintiff suffers a marked limitation in her ability to (1) adapt to

 8   changes in a routine work setting, (2) communicate and perform effectively in a

 9   work setting, (3) complete a normal work day and work week without interruptions

10   from psychologically based symptoms, and (4) maintain appropriate behavior in a

11   work setting. Tr. 440. Dr. Duris conducted two mental status examinations with

12   identical results. Under part 1 of the mental status examinations, Dr. Duris

13   observed that Plaintiff (1) appeared adequately groomed and with adequate

14   hygiene, her clothes were appropriate for weather and situation, (2) her speech was

15   normal in terms of amount, productivity, flow and rate, there was no evidence of

16   pressured, slurred stuttering or halting in her speech pattern, (3) she presented as

17   generally open, cooperative, and relatively genuine in her responses, (4) her mood

18   was generally depressed, and (5) affective expression was labile. Tr. 385, 441.

19   Under part 2, Dr. Duris indicated Plaintiff was within normal limits in all

20   categories: (1) thought process and content, (2) orientation, (3) perception, (40




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 10
 1   memory, (5) fund of knowledge, concentration, (6) abstract though, and (7) insight

 2   and judgment. Tr. 385-86, 442.

 3         The ALJ “gave little weight to the Department of Social and Health Services

 4   evaluations by Mark Duris, Ph.D., completed on May 6, 2014 and March 3, 2015.”

 5   Tr. 19. Among other things, the ALJ reasonably found that the opinion of Dr.

 6   Duris that Plaintiff has moderate to marked functional limitations is not consistent

 7   with normal mental status examination results reported by Dr. Duris. Tr. 19.

 8   Accordingly, the Court finds that the ALJ did not commit reversible error in

 9   discounting the opinion. Bayliss v. Barnhart, 427 F.3d at 1216 (inconsistency

10   within physician’s records is a clear and convincing reason for discounting the

11   opinion); see Bray, 554 F.3d at 1228 (an ALJ need not accept a physician’s

12   opinion that is “brief, conclusory and inadequately supported by clinical

13   findings.”). Moreover, the ALJ properly discounted the opinion of Dr. Duris

14   because his opinion was not based on a complete record, as Plaintiff falsely denied

15   a history of drug and alcohol use when reporting to Dr. Duris. See McFeely v.

16   Colvin, 2014 WL 2918552, at *2 (E.D. Wis. June 27, 2014). The failure to report

17

18

19

20




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 11
 1   the substance abuse is not trivial given other medical opinions suggest Plaintiff’s

 2   symptoms may be related, at least in part, to her substance use.2

 3         2. Dr. Crosier

 4         Dr. Jonathan P. Crosier treated Plaintiff when she was admitted to the

 5   emergency room after she slipped and fell the night before. Dr. Crosier observed

 6   that Plaintiff was in moderate discomfort and had a slow deliberate gait with

 7   normal station. Tr. 833. Dr. Crosier determined she had a back strain and

 8   prescribed 12 tablets of Norco 5/325 mg as needed for pain and 30 tablets for

 9   Flexeril for muscle spasms. He recommended Plaintiff “keep active, but avoid

10   aggressive activity such as running, jumping, or heavy lifting.” Tr. 833.

11         Plaintiff appears to argue that the ALJ erred in finding that Dr. Crosier’s

12   exam finding were benign. ECF No. 13 at 13. Plaintiff’s entire argument on this

13   point follows:

14         The ALJ asserted that Dr. Crosier’s exam findings were benign. (Tr. 21).
           However, Dr. Crosier’s objective findings included decreased range of
15         motion of her spine, tenderness of muscles in the low back, and muscle

16   2
           At the hearing, Dr. Marian F. Martin testified that because Dr. Duris was not

17   aware of the substance abuse, “it raises questions about whether or not all of those

18   symptoms that he listed that meet the diagnostic criteria for depression would still

19   be considered as symptoms of depression if the substance use was take into

20   account.” Tr. 65.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 12
 1         tension. He prescribed pain medication. (Tr. 833). Thus, his examination
           results indicated a legitimate complaint of back pain.
 2

 3   ECF No. 13 at 13. The ALJ did not commit reversible error. First, the ALJ’s

 4   conclusion that the results of the examination are benign is an observation about

 5   the findings of Dr. Martin that is reviewed for substantial evidence; the ALJ does

 6   not specifically discount the opinion of Dr. Martin. Even if Plaintiff is correct that

 7   the examination demonstrates Plaintiff has a “legitimate complaint of back pain,”

 8   Plaintiff must prove the back pain causes more than minimal limitations to

 9   Plaintiff’s ability to perform work activity to be considered a severe impairment.

10   Plaintiff has not argued this point. Nor has Plaintiff explained how the back pain

11   limited Plaintiff in a manner more severe than what is accounted for in the RFC.

12   Moreover, the complained of back pain was caused by a fall, and Plaintiff does not

13   argue the symptoms continued. 3 Plaintiff has thus not met her burden of showing

14   the ALJ committed harmful error. See Shinseki, 556 U.S. at 409-10.

15   //

16   //

17

18   3
           Notably, Plaintiff was told to follow up with her primary care provider if

19   symptoms continued, Tr 841, but Plaintiff does not point to any record showing the

20   pain continued.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 13
 1         3. Dr. Martin

 2         Dr. Marian F. Martin provided expert testimony at the hearing. Tr. 47.

 3   During an extensive back and forth regarding the potential and documented effects

 4   of Plaintiff’s substance abuse, Dr. Martin opined that Plaintiff would have a

 5   marked limitation in concentration, persistence and pace[,]” reasoning: “based on

 6   my experience and research, I don’t think somebody who’s using marijuana daily

 7   and alcohol a few times a week or on weekends is going to make it to work on any

 8   kind of regular basis.” Tr. 60. The ALJ inquired whether “there’s any specific

 9   affirmative evidence in this file that suggest she’s ever actually experienced that

10   degree of limitation in concentration, persistence and pace, even while, you know,

11   abusing substances.” Tr. 62. Dr. Martin could not point to any evidence. See Tr.

12   62.

13         Plaintiff argues that the ALJ erred in rejecting Dr. Martin’s opinion that

14   Plaintiff would have occasional absenteeism. ECF No. 13 at 13. The ALJ rejected

15   the opinion of Dr. Martin only as to his opinion that Plaintiff would have

16   occasional absenteeism because of marijuana use. Tr. 28. The ALJ correctly

17   found that this was merely an opinion based on general experience, rather than the

18   medical evidence in the record. TR. 28-29. An ALJ may reject an opinion that is

19   unsupported by clinical findings. Bayliss, 427 F.3d at 1216. As such, the ALJ did

20   not err in discounting the opinion of Dr. Martin.




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 14
 1      B. Adverse Credibility Determination

 2         In social security proceedings, a claimant must prove the existence of

 3   physical or mental impairment with “medical evidence consisting of signs,

 4   symptoms, and laboratory findings.” 20 C.F.R. §§ 416.908; 416.927. A

 5   claimant’s statements about his or her symptoms alone will not suffice. 20 C.F.R.

 6   §§ 416.908; 416.927. Once an impairment has been proven to exist, the claimant

 7   need not offer further medical evidence to substantiate the alleged severity of his or

 8   her symptoms. Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991) (en banc).

 9   As long as the impairment “could reasonably be expected to produce [the]

10   symptoms,” the claimant may offer a subjective evaluation as to the severity of the

11   impairment. Id. This rule recognizes that the severity of a claimant’s symptoms

12   “cannot be objectively verified or measured.” Id. at 347 (quotation and citation

13   omitted).

14         If an ALJ finds the claimant’s subjective assessment unreliable, “the ALJ

15   must make a credibility determination with findings sufficiently specific to permit

16   [a reviewing] court to conclude that the ALJ did not arbitrarily discredit claimant’s

17   testimony.” Thomas v. Barnhart, 278 F .3 d 947, 958 (9th Cir. 2002). In making

18   this determination, the ALJ may consider, inter alia: (1) the claimant’s reputation

19   for truthfulness; (2) inconsistencies in the claimant’s testimony or between his

20   testimony and his conduct; (3) the claimant’s daily living activities; (4) the




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 15
 1   claimant’s work record; and (5) testimony from physicians or third parties

 2   concerning the nature, severity, and effect of the claimant’s condition. Id. If there

 3   is no evidence of malingering, the ALJ’s reasons for discrediting the claimant’s

 4   testimony must be “specific, clear and convincing.” Chaudhry v. Astrue, 688 F.3d

 5   661, 672 (9th Cir. 2012) (quotation and citation omitted). The ALJ “must

 6   specifically identify the testimony she or he finds not to be credible and must

 7   explain what evidence undermines the testimony.” Holohan, 246 F.3d at 1208.

 8         The ALJ did not err in finding Plaintiff was not entirely credible. The ALJ

 9   found several inconsistencies between Plaintiff’s alleged limitations and her actual

10   conduct, and otherwise found her claimed symptoms were not supported by the

11   record. These are clear and convincing reasons for discounting Plaintiff’s

12   credibility, and are supported by substantial evidence. First, Plaintiff’s alleged

13   limitations were not consistent with the ALJ’s own observation at the hearing.

14   Plaintiff testified that she could sit for only 20 minutes at a time, yet – as the ALJ

15   observed – she did not stand for an hour during the hearing, and only stood up after

16   the ALJ pointed out that Plaintiff had been sitting for an hour. Tr. 25. Plaintiff

17   testified that it was unusual for her to sit for that long, and that she stood up only

18   after receiving confirmation that she was free to stand up if necessary, and that she

19   was experiencing pain as a result of sitting for so long. ECF No. 13 at 16.

20   However, the ALJ specifically told the Plaintiff at the beginning of the hearing: “I




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 16
 1   want you to please try to relax. I want you to make yourself as comfortable as you

 2   can, and do whatever you need to do throughout the hearing to keep yourself

 3   comfortable[.]” Tr. 41. Second, the ALJ found an inconsistency between

 4   Plaintiff’s testimony and the record regarding her church attendance,4 which is

 5   significant given the alleged severity of Plaintiff’s social limitations (at the

 6   hearing, Plaintiff alleged she only attended once because there are too many

 7   people). Tr. 25. Third, the ALJ found that Plaintiff’s activities of daily living –

 8   including gardening, household chores, going to the library, food bank, grocery

 9   store, church, and Bible study groups – undermine the claimant’s symptom

10   allegations. Tr. 28. For example, Plaintiff indicated that she did not spend time

11

12   4
           The ALJ found Plaintiff’s testimony – that she had only been to church once

13   and Bible study once since the alleged onset date – was not consistent with the

14   record. Tr. 28; compare Tr. 85 (Plaintiff testifying that she has “gone to church
15   once and Bible study once), with TR. 726 (February 24, 2016: Plaintiff reported

16   that she had attended a women’s bible study group), Tr. 732 (March 14, 2016:

17   “Plaintiff “reports that she has been attending church study groups each week and
18   she went to church once.”), and Tr. 84 (testimony on October 25, 2016: Plaintiff

19   admitting she went to church “about a month ago”).

20




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 17
 1   with others and did not go anywhere on a regular basis, Tr. 287, yet she admitted

 2   she was “making friends with her neighbors and trying to expand her social

 3   network[,]” had “been attending church study groups each week[,]” Tr. 732, and

 4   had kept in contact with women from her church and her pastor for support after

 5   her knee surgery, Tr. 737. See also Tr. 749 (“CSS praised and discussed ongoing

 6   support from church group, friends and family”). Finally, the ALJ observed that,

 7   despite Plaintiff’s testimony that “she stays in bed three to four days if she is

 8   depressed and this happens every two to three months” and suffers from panic

 9   attacks that cause “heart palpations, sweating, shaking, crying, diarrhea, and

10   vomiting[,]” Tr. 25, Plaintiff “did not report to treatment providers that she stayed

11   in bed three to four days every two to three months, nor did she report symptoms

12   of vomiting and diarrhea from anxiety approximately every three months[,]” Tr.

13   27.

14         Whether viewed in terms of inconsistency or a change in Plaintiff’s ability to

15   cope with others, the ALJ did not err in finding Plaintiff alleged limitations were

16   inconsistent with the record. An observed contradiction between the Plaintiff’s

17   claimed symptoms and actual ability is a clear and convincing reason to find

18   Plaintiff not entirely credible. Moreover, Plaintiff does not even attempt to argue

19   how, if erroneous, the finding that Plaintiff is not entirely credible caused any

20




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 18
 1   harmful error. The Plaintiff has thus failed to meet her burden. See Shinseki, 556

 2   U.S. at 409-10.

 3   IT IS HEREBY ORDERED:

 4         1. Plaintiff’s Motion for Summary Judgment (ECF No. 13) is DENIED.

 5         2. Defendant’s Motion for Summary Judgment (ECF No. 15) is

 6            GRANTED.

 7         The District Court Executive is hereby directed to file this Order, enter

 8   Judgment for Defendant, provide copies to counsel, and CLOSE the file.

 9         DATED January 16, 2019.

10

11                                  THOMAS O. RICE
                             Chief United States District Judge
12

13

14

15

16

17

18

19

20




     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 19
